                         IN THE LINITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLTNA
                                    CHARLOTTE DIVISION

                                  DOCKET NO. 3: l8cr27I -MOC


I.JNITED STATES OF AMERICA                            )
                                                      )        CONSENT ORDER AND
        v.                                            )       JUDGMENT OF FORFEITURE
                                                      )        PEN DING RULE 32.2(c)(2)
CAMERON WYATT DOSSANTOS HOLDER                        )


         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

       1. The following property is forfeited to the United States pursuant to 18 U.S.C. $
2253 andlor 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:

        One HP laptop, model CQ57-315NR, serial number 5C8135446P, seized during the
        investigation;

        One Toshiba hard drive, serial number 73RJC0H5TRE8, seized during the
        investigation; and

        One Nextbook tablet, serial number YFGV041571078, seized during                          the
        investigation.

       2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.     If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5.      Pursuantto Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P.45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.5 2253 andlor 28
U.S.C. 52461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P.32.2 and
43(a) regarding notice of the forfeiture in the charging instrument. announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above andlor in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.



WILLIAM STETZER'
UNITED STATES A


                                                           LM
                                                       CAMERON WYATT DESANTOS HOLDER
             nited States Attorney                     Defendant




                                                      C. MELISSA OWEN, ]
                                                      Attorney for Defendant




Signed this the 24th day of January, 2019.




                                                       UNITED STATES                           JUDGE


r Acting under authority conferred by 28 U.S.C.
                                                  $ 515.
